Citation Nr: 0916547	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  08-01 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for seborrheic 
dermatitis of the head and scalp, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased rating for residuals of 
duodenal ulcer, currently evaluated as 20 percent disabling.

3.  Entitlement to a compensable rating for 
pseudofolliculitis barbae, currently evaluated as zero 
percent disabling.

4.  Entitlement to service connection for a lymph node 
disability, as secondary to Agent Orange.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to April 
1975. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied entitlement to increased ratings 
for seborrheic dermatitis of the head and scalp, residuals of 
duodenal ulcer and pseudofolliculitis barbae.  The RO also 
denied entitlement to service connection for a lymph node 
disability.  

In his substantive appeal, the Veteran indicated that he 
wanted a hearing at the RO before a traveling Veterans Law 
Judge (VLJ).  In response, the Veteran was informed by letter 
that the hearing was scheduled for February 18, 2009.  The 
Veteran failed to report for the scheduled hearing.  He also 
did not request a postponement and has provided no 
explanation for his failure to attend the hearing.  
Accordingly, the request for a hearing is deemed to have been 
withdrawn.  38 C.F.R. § 20.704(d) (2008).


FINDINGS OF FACT

1.  The Veteran's service-connected seborrheic dermatitis is 
manifested by redness, irritation, lesions containing pus and 
slightly raised lesions.  There is no evidence of near 
constant systemic therapy.  

2.  The Veteran's service-connected residuals of duodenal 
ulcer are manifested by pain, heartburn, reflux, belching and 
indigestion.  There is no evidence of weight loss, anemia or 
incapacitating episodes.  

3.  The Veteran's service-connected pseudofolliculitis barbae 
is manifested by small lesions on the cheek.  There is no 
evidence of five percent of the body affected by the 
disability.  

4.  Competent evidence of a nexus between a lymph node 
disability and active military service is not of record. 


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 30 
percent for the service-connected seborrheic dermatitis have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7800-7806, 
7816, 7817, 7821, 7822 (2008).

2.  The criteria for a disability evaluation in excess of 20 
percent for the service-connected residuals of duodenal ulcer 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Codes 7305-7307 
(2008).

3.  The criteria for a compensable rating for the service-
connected pseudofolliculitis barbae have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.118, Diagnostic Codes 7800-7806, 7813 (2008).

4.  A lymph node disability was not incurred in or aggravated 
by active military service, nor may in-service occurrence be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2008).










REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

Pertinent Law and Regulations 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  

Although the evaluation of a service-connected disability 
requires a review of the Veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disability is 
the present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  It is noted however that the United 
States Court of Appeals for Veterans Claims (Court) has held 
that staged ratings are appropriate in any increased-rating 
claim in which distinct time periods with different ratable 
symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2008).

Analysis

Seborrheic Dermatitis 

The Veteran seeks entitlement to an increased rating for his 
service-connected seborrheic dermatitis of the head and scalp 
currently evaluated as 30 percent disabling.  A review of the 
Veteran's record shows that he is appropriately rated at 30 
percent and an increased rating is not warranted at this 
time.

The Veteran is currently rated under Diagnostic Code 7817.  
In order to warrant a rating of 60 percent, the next higher 
rating, the Veteran would need to show generalized 
involvement of the skin without systemic manifestations, and; 
constant or near constant systemic therapy such as 
therapeutic doses of corticosteroids, immunosuppressive 
retinoids, PUVA or UVB treatments, or electron beam therapy 
during the past 12 month period. 

A review of the Veteran's medical records shows that he had 
active lesions on his face, scalp, hands, arms and inner 
thigh.  He was taking antibiotics (Cipro and Erythromycin) on 
a constant basis to control the lesions and also used several 
different topical medications.  The Veteran complained of 
itching and redness and stated that people stare at his 
lesions, making it difficult to work.  The Veteran had no 
scarring and no disfigurement.  The examiners found less than 
one percent of the Veteran's exposed body and total body were 
affected and there was no functional impairment.  The records 
show no systemic manifestations such as fever or weight loss 
connected with the lesions.  In addition, no systemic 
therapies were provided to the Veteran.

The Veteran was asymptomatic on his most recent VA 
examination, conducted in February 2008.  The examiner noted 
intermittent flare-ups, which are controlled by topical 
medications and antibiotics.  The examiner noted that no 
visible residual effects were noted and there was no 
disfigurement and no scarring.  On the day of the 
examination, the Veteran was clear of rash, dermatitis and 
infected lesions.  No malignant lesions were noted throughout 
his years of treatment and he has not used intensive light 
therapy, UVB, PUVA or electron beam therapy.  The Veteran had 
small scarring on his left cheek that is well healed and non-
tender.  As the Veteran's dermatitis is currently 
asymptomatic and is being controlled by antibiotics and 
topical medications, a higher rating is not warranted at this 
time. 

The Board has considered all other potentially applicable 
provisions under 38 C.F.R. Part 4 in order to determine 
whether the Veteran would warrant a higher rating under a 
different Diagnostic Code.  The Board finds that no other 
potentially applicable Diagnostic Code affords the Veteran a 
higher evaluation.  There is no evidence that the Veteran's 
disability affects more than 40 percent of the body or 
exposed areas.  Therefore, entitlement to an increased rating 
under Diagnostic Codes 7806 (dermatitis), 7816 (psoriasis), 
7821 (cutaneous manifestations of collagen vascular disease), 
or 7822 (papulosquamous disorders) are not applicable.  
Furthermore, the record overall is negative for any opinion 
or evidence that the Veteran was disfigured or that he has 
scars as a result of the service-connected dermatitis.  
Therefore, Diagnostic Codes 7800 to 7805 are not applicable.

The Board has also considered the merits of a staged rating, 
as dictated by Hart.  However, the weight of the credible 
evidence demonstrates that the Veteran's dermatitis has 
consistently warranted a 30 percent rating and no more for 
the period currently on appeal.  38 U.S.C.A. § 5107(b).

The Board has also considered the Veteran's statements and 
hearing testimony describing his excessive discomfort both 
physically and emotionally.  These assertions have been taken 
into consideration when affording the Veteran the current 
rating of 30 percent.  

Additionally, the evidence does not reflect that the 
Veteran's dermatitis has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Therefore, an 
assignment for an extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1) (2008) is not warranted.

In summary, and for the reasons and bases set forth above, 
the Board concludes that the Veteran is appropriately rated 
at 30 percent for seborrheic dermatitis, and the application 
of a staged rating is not warranted.  




Residuals of Duodenal Ulcers 

The Veteran asserts that he is entitled to an increased 
rating for his duodenal ulcers, currently rated at 20 percent 
under Diagnostic Code 7305.  A review of the Veteran's 
records shows that he is appropriately rated at 20 percent 
and an increased rating is not warranted at this time.

Under Diagnostic Code 7305 a 40 percent rating is the next 
highest rating.  In order to warrant a 40 percent rating, the 
Veteran would need to show a moderately severe condition, 
less than severe but with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in a duration at least four or more 
times a year.

The evidence of record does not show any incapacitating 
episodes or health impaired by anemia or weight loss.  The 
Veteran's condition is manifested by pain, reflux, belching, 
heartburn, indigestion and the use of Zantac.  The examiner 
found no residuals.  The Veteran has no associated nausea, 
vomiting, melena, diarrhea or blood in his stools.  He 
reported occasional constipation and bloating.  In November 
2007, the Veteran reported that his condition worsened and 
that the Zantac he was taking was no longer helping.  The 
examiner noted that his other medications may be aggravating 
his ulcer.  The Veteran's medical records do not show weight 
loss or anemia, or any incapacitating episodes as to warrant 
an increased rating under Diagnostic Code 7305.

The Board has considered all other potentially applicable 
provisions under 38 C.F.R. § 4.114 for the digestive system, 
in order to determine whether the Veteran would warrant a 
higher rating under a different Diagnostic Code.  As the 
Veteran has not shown vomiting, melena, hemorrhages, weight 
loss, anemia or difficulties involving the jejunum, 
Diagnostic Codes 7306 and 7307 are not for application.

The Board has also considered the merits of a staged rating, 
as dictated by Hart.  However, the weight of the credible 
evidence demonstrates that the Veteran's duodenal ulcer has 
consistently warranted a 20 percent rating and no more for 
the period currently on appeal.  38 U.S.C.A. § 5107(b).

The Board has also considered the Veteran's statements and 
hearing testimony describing his excessive discomfort and his 
assertions that his symptoms have worsened. While the Board 
acknowledges that the Veteran's medication is no longer 
working as efficiently, the Veteran's symptomatology does not 
rise to the level of a 40 percent rating.  If the Veteran's 
conditions continue to worsen and manifestations such as 
anemia or weight loss are present, or he has recurrent 
incapacitating episodes, he is encouraged to file a new claim 
for increased benefits.

With regard to consideration for an extraschedular 
evaluation, the evidence does not reflect that the Veteran's 
duodenal ulcer has caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Therefore, an 
assignment for an extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1) (2008) is not warranted.

In summary, and for the reasons and bases set forth above, 
the Board concludes that the Veteran is appropriately rated 
at 20 percent, and the application of a staged rating is not 
warranted.  

Pseudofolliculitis Barbae

The Veteran asserts that he in entitled to a compensable 
rating for his service-connected pseudofolliculitis barbae. 

The Veteran was initially rated under Diagnostic Code 7814 
for pseudofolliculitis barbae, claimed as a facial infection 
from shaving.  The Veteran's disability was service-connected 
in 1999 and Diagnostic Code 7814 was amended in 2002.  The 
Veteran is now rated under Diagnostic Code 7813 
(dermatophytosis).  The Board notes that the Veteran filed 
his claim for an increased rating in May 2006 and as a 
result, only Diagnostic Code 7813 applies.  A March 2002 
rating decision and the current October 2006 rating decision 
on appeal continued the non-compensable rating, pursuant to 
Diagnostic Code 7813.  

Diagnostic Code 7813 states that dermatophytosis is to be 
rated as disfigurement of the head, neck, or face (Diagnostic 
Code 7800), scars (Diagnostic Codes 7801-7805), or dermatitis 
(Diagnostic Code 7806), depending on the predominant 
disability.  In this case, there are no medical findings of 
residual scarring and no evidence of disfigurement of the 
head, face, or neck.  There is also no evidence of deep, 
unstable or painful scars, limitation of motion due to scars, 
or scars covering an area of 144 square inches.  Nor is there 
any evidence of dermatitis or eczema covering at least 5 
percent, but less than 20 percent of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or requiring intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than 6 weeks during the past 12-month 
period.  See 38 C.F.R. § 4.118, DC 7800, 7801, 7802, 7803, 
7804, 7805, 7806 (2008).

The Veteran's medical records show no evidence of 
disfigurement, scarring or residuals.  A September 2006 VA 
examination shows that zero percent of the Veteran's body 
manifested signs of pseudofolliculitis barbae.  November 2007 
records show that the Veteran had no pseudofolliculitis 
barbae under his beard, but had several small lesions on his 
left cheek, and one on his anterior neck and inner thigh.  
The lesions were in the process of healing.  Less than one 
percent of his body was covered in lesions and no scars were 
present.  In addition, there was no drainage, puss or 
erythema.  In February 2008, the Veteran displayed inactive 
pseudofolliculitis barbae with zero percent of his body 
manifesting symptoms, no disfigurement and no scarring.  As 
the Veteran's disability is currently inactive and there is 
no disfigurement or scarring, the Veteran is not entitled to 
a compensable rating.  See 38 C.F.R. §§ 4.31, 4.118, DC 7800-
7806.

Furthermore, a staged rating is not for application.  While 
the Veteran had several small lesions on his cheek in 2007, 
they healed and left no disfigurement or scarring on his 
face.  The lesions also did not cover at least five percent 
of the Veteran's body, as required for a compensable rating 
under Diagnostic Code 7806.  As the disability is inactive, 
an extraschedular evaluation is also not for application.  

In summary, and for the reasons and bases set forth above, 
the Board concludes that the Veteran is not entitled to a 
compensable evaluation at this time.  

II.  Service Connection

Pertinent Law and Regulations 

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2008).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including non-Hodgkin's 
disease, when such are manifested to a compensable degree 
within the initial post-service year.  See 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a) 
(2008).  

VA regulations also provide that, if a Veteran was exposed to 
an herbicide agent (to include Agent Orange) during active 
military, naval, or air service, non-Hodgkin's lymphoma shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even if there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

Analysis 

The Veteran seeks service connection for a lymph node 
disability due to exposure to chemicals while in service.  
The Veteran was in the Air Force during the Vietnam War and 
was an inventory management specialist.  He asserts that he 
has been treated for this disability since 1971, when he 
entered basic training, and continues to receive treatment in 
the present.  

At the outset, the Board notes that although most of the 
Veteran's medical records show a history of non-Hodgkin's 
Lymphoma, a June 2006 medical report notes an impression of 
non-Hodgkin's lymphoma.  Nonetheless, even if the Veteran has 
non-Hodgkin's Lymphoma, the competent and credible evidence 
fails to show that it is etiologically related to service on 
either a direct or a presumptive basis.

As noted above, if a Veteran was exposed to an herbicide 
agent (to include Agent Orange) during active military, 
naval, or air service, non-Hodgkin's lymphoma shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even if there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  In 
this case, however, there is no competent and credible 
evidence showing that the Veteran was exposed to herbicides 
while in service.  The Veteran's service medical records 
indicate that he served in Korea, not Vietnam.  38 U.S.C.A. § 
1116(f) and 38 C.F.R. § 3.307(a)(6)(iii).  There is also no 
evidence of record suggesting that he served in the 
demilitarized zone in Korea when herbicides and chemical 
agents were used.  Even the Veteran has not asserted such 
exposure.  Rather, he maintains that he loaded chemicals 
while working supply and that those chemicals were shipped to 
Vietnam in 55 gallon drums.  He maintains that the chemicals 
splashed on him.  As previously noted, the Veteran's military 
occupational specialty was inventory management specialist, 
but there is no objective evidence of record to substantiate 
his account of herbicide exposure.  The Veteran's assertions, 
which were made decades after service and without any 
supporting evidence to include lay statements from fellow 
soldiers, are of little or no probative value.  Herbicide 
exposure has not been established; hence, service connection 
on a presumptive basis is not warranted.

A review of the record also shows that service connection is 
not warranted on a direct basis.  The service treatment 
records are negative for any treatment of lymph nodes 
abnormalities or cancer.  The Veteran's separation 
examination reported that the Veteran was in good health and 
made no mention of a lymph node condition.  The medical 
records reflect that the only time the Veteran sought 
treatment for his lymph nodes was in June 2006, over 40 years 
after service.  The medical records show a lymphoma in June 
2006 and an adenopathy in March 2007.  As part of the 
Veteran's clinical history, he reported a history of non-
Hodgkin's lymphoma of the right cervical adenopathy.  An 
April 2007 examiner found several tiny lymph nodes, which 
were unremarkable and found no disease of the lymph nodes.  

The most recent records regarding a possible lymph node 
disability are from a VA examination conducted in November 
2007, where the Veteran reported that he had a lymph node 
resected on the right side of his neck in 2005.  No diagnosis 
or treatment was given to the Veteran and he reported that he 
sees an oncologist every year.  No records were submitted 
from an oncologist showing treatment or a diagnosis for non-
Hodgkin's lymphoma. 

Even if the Veteran receives treatment for non-Hodgkin's 
lymphoma, the probative evidence of record demonstrates that 
the disease did not become manifest in service or within a 
year of his separation from service, and that the disease is 
in no way related to any event of service.  In short, (1) the 
Veteran's service treatment records are negative (2) the 
post-service medical reports which are silent for any 
complaints or treatment for at least 40 years after his 
separation from service weigh against his claim, see Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); and (3) there is no 
medical evidence of record attributing his disease to service 
or any event of service.  

The only evidence submitted in support of the claim consists 
of the Veteran's lay statements.  The Board notes that the 
Veteran can attest to factual matters of which he had first-
hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, he is not qualified to render an 
opinion as to the causation or etiology of his non-Hodgkin's 
lymphoma disease, or establish a diagnosis based upon in-
service experiences.  See Espiritu v, Derwinski, 2 Vet. App. 
492 (1992) (holding that a lay witness can provide an "eye-
witness" account of visible symptoms, but cannot offer 
evidence that requires medical knowledge, such as causation 
or etiology of a disease or injury).  Thus, his statements 
are not credible and are of no probative value.

The preponderance of the evidence is against the claim of 
service connection for a lymph node disability, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b). 

III.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2008);  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
Court held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.

With respect to increased rating claims, the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) determined 
that VA must provide additional notice providing information 
on the specific criteria needed to merit a higher rating 
under the relevant diagnostic code.

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided VCAA 
notice letters to the Veteran in November 2003, December 2004 
and July 2006, notifying the Veteran of what information must 
be submitted to substantiate a claim for an increased rating.  
A July 2006 letter notified the Veteran of what information 
must be submitted to substantiate a claim for service 
connection. 

As to informing the Veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letters of November 2003, December 2004 
and July 2006 stated that he would need to give VA enough 
information about the records so that it could obtain them 
for him.  He was told to submit any medical records or 
evidence in his possession that pertained to the claims.  

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service), are not at issue.  Regarding elements (4) 
(degree of disability) and (5) (effective date of the 
disability), the Veteran was provided with notice of the type 
of evidence necessary to establish a disability rating and an 
effective date in a July 2006 letter.

The Veteran was provided with the rating criteria and current 
diagnostic codes for his service-connected disability in 
compliance with Vazquez-Flores in May 2008.  Notwithstanding 
the belated Vazquez notice, the Veteran has not been 
prejudiced.  He has had ample opportunity to meaningfully 
participate in the processing of his claim, which was 
readjudicated by the RO in June 2008. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records, private treatment records and VA treatment 
records.  VA also provided the Veteran with several VA 
examinations in connection with his increased rating claims.  
It appears as though the Veteran did not receive an 
examination with regard to his claim for service connection 
for a lymph node disability, non-Hodgkin's lymphoma.  
However, in this case, a VA examination is not needed.  There 
is no competent medical evidence of record suggesting a 
relationship between the Veteran's disease and service.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not 
required to provide the Veteran with a medical examination 
absent a showing by the Veteran of a causal connection 
between the disability and service); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In this case, the RO 
informed the Veteran that he would need competent medical 
evidence of a current disability and of a relationship 
between his disability and service.  The Veteran has not 
provided such evidence or indicated where such evidence may 
be found.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Entitlement to an increased rating for seborrheic dermatitis 
of the head and scalp, currently evaluated as 30 percent 
disabling, is denied.

Entitlement to an increased rating for residuals of duodenal 
ulcer, currently evaluated as 20 percent disabling, is 
denied.

Entitlement to a compensable rating for pseudofolliculitis 
barbae, currently evaluated as zero percent disabling, is 
denied.

Entitlement to service connection for a lymph node 
disability, as secondary to Agent Orange, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


